UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7390



RODNEY WHITE,

                                              Plaintiff - Appellant,

          versus


COUNSELOR CLARK; LIEUTENANT COMPTON; SERGEANT
ANDERSON; JESSEE; WARDEN YOUNG; INVESTIGATOR
WILLIAMS; MAJOR YATES; B. J. DAVIS, Operations
Officer; WARDEN PHILLIS; S. RIDER; R. RAVIZEE,
Grievance Department; L. HUFFMAN, Regional
Director; SERGEANT COPE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-392-7)


Submitted:   January 28, 2004          Decided:     February 13, 2004


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Fernell White appeals from the dismissal of his 42

U.S.C. § 1983 (2000) action for failure to state a claim pursuant

to 28 U.S.C. § 1915A(b)(1) (2000).    We have reviewed the district

court’s opinion and find no reversible error.   Thus, we affirm on

the reasoning of the district court.    White v. Clark, No. CA-03-

392-7 (W.D. Va. Aug. 6, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -